Citation Nr: 1433468	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-27 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for tendonitis of the left shoulder, currently rated as noncompensable prior to August 2, 2012, and 10 percent disabling beginning on August 2, 2012.

2.  Entitlement to an increased evaluation for tendonitis of the right shoulder, currently rated as noncompensable prior to August 2, 2012, and 10 percent disabling beginning on August 2, 2012.

3.  Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, currently rated as 20 percent disabling prior to April 1, 2009, 10 percent disabling from April 1, 2009, to February 12, 2014, and 20 percent disabling since February 12, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to August 1984 and from October 1987 to January 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals the June 2014 statement submitted by the Veteran's representative; however, the remaining documents are either duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 statement, the Veteran's representative requested a hearing before a Veterans Law Judge at the RO.  To date, she has not been provided such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board at the RO in Muskogee, Oklahoma.  38 C.F.R. §§ 20.700(a); 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board at the RO in Muskogee, Oklahoma, in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



